                   CASE 0:19-cv-01222-JRT-HB Document 209 Filed 06/08/20 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF MINNESOTA

                                                     CIVIL MOTION HEARING
In re: Cattle Antitrust Litigation                          )                    COURT MINUTES
Weinreis Brothers Partnership, et al,                       )                   BEFORE: John R. Tunheim
                                                            )                    Chief U.S. District Judge
                                                            )
                                       Plaintiffs,          )    Case No:        19-1222 (JRT/HB)
 v.                                                         )    Date:           June 8, 2020
                                                            )    Deputy:         Heather Arent-Zachary
JBS USA Food Company Holdings, et al,                       )    Court Reporter: Kristine Mousseau
                                                            )    Courthouse:     Minneapolis
                                       Defendants.          )    Courtroom:      Videoconference
                                                            )    Time Commenced: 10:16 a.m.
                                                                 Time Concluded:       1:25 p.m.
                                                                 Time in Court:        2 Hours & 42 Minutes

Hearing on:

       Defendants’ Joint Motion to Dismiss the Second Consolidated Amended Class Action
       Complaint [Docket No. 139]

APPEARANCES:
       Plaintiff:                   Shana Scarlett, Steve Berman, Brian Clark, W. Joseph Bruckner, Anthony Fata, Thomas
                                    Undlin, Amanda Lawrence
       Defendant:                   Kathryn Hibbard, Benjamin Ellison, Nicole Saharsky, Jon Jacobs, Sami Rashid, Patrick
                                    Brookhouser

PROCEEDINGS:
       Motions taken Under Advisement

**IT IS ORDERED:

       ☒ Written order forthcoming.
                                                                                                     s/Heather Arent-Zachary
                                                                                                          Courtroom Deputy




       M:\templates\cv-motion - Art III.wpt                                                                           Form Modified: 2/12/04
